Case 21-30027-KLP        Doc 20    Filed 02/03/21 Entered 02/03/21 11:29:32         Desc Main
                                   Document     Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
JENNIFER ANN CRUMBLE                          )       Case No. 21−30027−KLP
                                              )       Chapter 13
                       Debtor                 )


                                 CERTIFICATE OF SERVICE

         I certify that on January 20, 2021 I transmitted a true copy of the Motion to Extend

Automatic Stay previously filed herein (Docket No. 16), electronically through the Court’s

CM/ECF system or by mail to the Debtor, Chapter 13 trustee, the United States trustee if other

than by the electronic means provided for at Local Bankruptcy Rule 2002-1, and to all creditors

and parties in interest of the mailing matrix attached hereto.


                                              JENNIFER ANN CRUMBLE
                                              By Counsel



/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
    Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                                 Document     Page 2 of 8


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Aaron's
                         7252 W. Broad St
                         Henrico, VA 23294


                         Acceptance Now
                         Attn: Acceptancenow Customer Service / B
                         5501 Headquarters Dr
                         Plano, TX 75024


                         Allstate Insurance Company
                         P.O. Box 12055
                         Roanoke, VA 24018


                         AT& T Mobility
                         PO Box 6463
                         Carol Stream, IL 60197


                         AT&T Wireless
                         P.O. Box 536216
                         Atlanta, GA 30353


                         Belden Jewelers/Sterling Jewel
                         Attn: Bankruptcy
                         P.O. Box 1799
                         Akron, OH 44309


                         Bon Secours
                         P.O. Box 28538
                         Henrico, VA 23228


                         Bon Secours
                         P.O. Box 11302
                         Richmond, VA 23230


                         Buckley King LPA
                         600 Superior Ave. East
                         Suite 400
                         Cleveland, OH 44144


                         Caine & Weiner
                         Attn: Bankruptcy
                         Po Box 5010
                         Woodland Hills, CA 91365
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 3 of 8



                     Capital One
                     P O Box 30285
                     Salt Lake City, UT 84130


                     Central Furniture Company
                     3807 Mechanicsville Turnpike
                     Richmond, VA 23223


                     Chesterfield County DPU
                     P.O. Box 26725
                     Richmond, VA 23261


                     City of Richmond Utilities
                     PO Box 26060
                     Richmond, VA 23274


                     City of Richmond-Treasurer
                     900 E. Broad St.
                     Room 100
                     Richmond, VA 23219


                     Comcast
                     ATTN BANKRUPTCY
                     PO BOX 3006
                     Southeastern, PA 19398-3006


                     Continental Finance
                     PO Box 105125
                     Atlanta, GA 30348


                     Credit One Bank
                     Attn: Bankruptcy Department
                     Po Box 98873
                     Las Vegas, NV 89193


                     Crumley Roberts, Attorney
                     2400 Freeman Mill Road
                     Suite 200
                     Greensboro, NC 27406


                     Darnell F. Branch
                     c/o Elizabeth E. West, Esquire
                     4020 West Broad Street
                     Richmond, VA 23230
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 4 of 8



                     Dominion Power
                     P. O. Box 26543
                     Richmond, VA 23290


                     Elephant Auto Insurance
                     PO Box 5005
                     Glen Allen, VA 23058


                     FedLoan Servicing
                     Attn: Bankruptcy
                     Po Box 69184
                     Harrisburg, PA 17106


                     FedLoan Servicing
                     Pob 60610
                     Harrisburg, PA 17106


                     Fingerhut
                     6250 Ridgewood Road
                     Saint Cloud, MN 56303


                     First Premier Bank
                     Attn: Bankruptcy
                     Po Box 5524
                     Sioux Falls, SD 57117


                     GEICO
                     One Geico Plaza
                     Washington, DC 20076


                     Grain Credit Card
                     P.O. Box 6812
                     Carol Stream, IL 60197


                     Henrico County of Dept of Tax
                     P.O. Box 90775
                     Henrico, VA 23273


                     Henrico County of Dept of Util
                     P.O. Box 90775
                     Henrico, VA 23273
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 5 of 8



                     Higher Education Student Assistance Auth
                     Hesaa Servicing/Attn: Bankruptcy
                     Po Box 548
                     Trenton, NJ 08625


                     Jefferson Capital Systems
                     P O Box 772813
                     Chicago, IL 60677


                     Kay Jewelers
                     P.O. Box 740425
                     Cincinnati, OH 45274


                     Klarna Inc.
                     629 N. High Street, Suite 300
                     Columbus, OH 43215


                     Latisha Logan
                     136 Drybridge Court
                     Sandston, VA 23150


                     Liberty Mutual
                     PO Box 970
                     Mishawaka, IN 46546


                     LVNV Funding, LLC
                     P.O. Box 10587
                     Greenville, SC 29603


                     MCV Physicians
                     1601 Willow Lawn Dr., Ste 275
                     Richmond, VA 23230-3422


                     Memorial Regional Medical
                     8260 Atlee Rd.
                     Mechanicsville, VA 23116


                     Mission Lane, LLC.
                     PO Box 4517
                     Carol Stream, IL 60197


                     Navient
                     PO Box 9500
                     Wilkes Barre, PA 18773
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 6 of 8



                     Nelnet
                     Nelnet Claims
                     P.O. Box 82505
                     Lincoln, NE 68501


                     Ortho Virginia
                     PO Box 35725
                     Richmond, VA 23235


                     Pivot Physical Therapy
                     PO Box 69030
                     Baltimore, MD 21264


                     PRA Receivables
                     PO Box 12914
                     Norfolk, VA 23541


                     Progressive Advanced Insurance
                     PO Box 55126
                     Boston, MA 02205


                     Radiology Assoc. of Richmond
                     P.O. Box 79923
                     Petersburg, VA 23805-9263


                     Receivables Performance Manag.
                     20818 44th Ave. W.
                     Suite 140
                     Lynnwood, WA 98036


                     Reflex Card
                     P.O. Box 3220
                     Buffalo, NY 14240


                     Rent in Richmond
                     410 N. Ridge Rd.
                     Henrico, VA 23229


                     Rent-A-Center
                     3099 Mechanicsville Turnpike
                     Richmond, VA 23223


                     Rent-A-Center
                     3814 Mechanicsville Turnpike
                     Richmond, VA 23223
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 7 of 8



                     Self Lender
                     Attn: Bankruptcy Dept.
                     515 Congress Ave., Ste. 2200
                     Austin, TX 78701


                     Sprint Bankruptcy
                     PO Box 7949
                     Overland Park, KS 66207


                     State Farm Insurance Company
                     1500 State Farm Boulevard
                     Charlottesville, VA 22909


                     Sterling Jewelers, Inc.
                     Attn: Bankruptcy
                     Po Box 1799
                     Akron, OH 44309


                     T-Mobile
                     P.O. Box 660252
                     Dallas, TX 75266


                     TACS
                     P O Box 31800
                     Henrico, VA 23294


                     Taft Services
                     1300 Sunset Lane
                     Suite 3230
                     Culpeper, VA 22701


                     Title Max
                     7807 W. Broad St.
                     Henrico, VA 23294


                     Verizon
                     500 Technology Dr Ste 550
                     Weldon Springs, MO 63304


                     Verizon Wireless
                     P.O. Box 761
                     Bedminster, NJ 07921
Case 21-30027-KLP   Doc 20   Filed 02/03/21 Entered 02/03/21 11:29:32   Desc Main
                             Document     Page 8 of 8



                     Virginia Dept. of Taxation
                     P O Box 2156
                     Richmond, VA 23218
